DETAILED CORRESPONDENCE
Application Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment to the claims filed after final rejection on 01/28/2022 in response to the Final Rejection mailed on 09/28/2021 is acknowledged and entered into the record.  
	Applicant’s remarks filed on 01/28/2022 in response to the Final Rejection mailed on 09/28/2021 have been fully considered by the examiner and are deemed persuasive to overcome the objections and rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
	The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants’ amendment to the claims to recite “comprises human beta-galactosidase enzymatic activity”.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 2, 11-13, 15, 18, and 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (WO 2008/157263 A2; cited on IDS filed 05/26/2017) in view of Radin et al. (US Patent 5,929,304, issued on 07/27/1999; cited on IDS filed 05/26/2017) is withdrawn in view of applicants’ amendment to the claims to recite “wherein the compound 
Double Patenting
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,862,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The non-statutory double patenting rejection of claims 2, 11-15, 18, and 29 over claims 1-19 of U.S. Patent No. 9,862,939 in view of Radin et al. (US Patent 5,929,304, issued on 07/27/1999; cited on IDS filed 05/26/2017) is withdrawn in view of the filing of the terminal disclaimer on 01/28/2022.
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for an allowance.  Claims 2, 11-12, 15, 18, and 29-31 are drawn to a method for treating a lysosomal disorder or a disease in a person or animal, wherein the method comprises administering to the person or animal a therapeutically effective amount of a compound comprising:  a) an enzyme replacement therapeutic protein wherein the enzyme replacement therapeutic protein comprises a lysosomal enzyme that comprises beta-galactosidase enzymatic activity; and b) a protein comprising a lectin from the B subunit of ricin or nigrin B that mediates delivery across the WO 2008/157263 A2; cited on IDS filed 05/26/2017) in view of Radin et al. (US Patent 5,929,304, issued on 07/27/1999; cited on IDS filed 05/26/2017); however, as stated above,  Cramer et al. and Radin et al. fail to teach or suggest the method wherein the compound further comprises a signal sequence operatively linked or fused to the compound, wherein the signal sequence comprises the amino acid sequence of SEQ ID NO: 11.  Accordingly, the methods for treating a lysosomal disorder or disease in a person or animal of claims 2, 11-12, 15, 18, and 29-31 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656